DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Objections
Claims 1-14 are objected to because of the following informalities.  
Claim 1 is objected to because the claim recites “to communicate wirelessly with each of the vehicles, characterised by” where Examiner assumes Applicant intended to recite “to communicate wirelessly with each of the vehicles, characterized by”.
Claim 1 is objected to because the claim recites “the selected progress control variable sets” where Examiner assumes Applicant intended to recite “the selected progress control value sets”.
Claims 2-3, 5, 10-11, and 13-14 are objected to because the claims recite “A method according to claim 1” where Examiner assumes Applicant intended to recite “The method according to claim 1”.
Claim 4 is objected to because the claims recite “A method according to claim 3” where Examiner assumes Applicant intended to recite “The method according to claim 3”.
“A method according to claim 5” where Examiner assumes Applicant intended to recite “The method according to claim 5”.
Claim 8 is objected to because the claims recite “A method according to claim 7” where Examiner assumes Applicant intended to recite “The method according to claim 7”.
Claim 9 is objected to because the claims recite “control value set based partly the respective standstill time interval” where Examiner assumes Applicant intended to recite “control value set based partly on the respective standstill time interval”.
Claim 12 is objected to because the claims recite “identifying a progress control value set which minimises a function which is a linear combination” where Examiner assumes Applicant intended to recite “identifying a progress control value set which minimizes a function which is a linear combination”.
identifying a progress control value set which [minimizes] a function which is a linear combination
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  The claim includes the functional limitation “computer program code means for performing the steps of  claim 1”; the claim(s) define(s) the invention in functional language specifying the desired result but the disclosure fails to sufficiently identify how the result is achieved, Applicant’s specification does not contain the claimed computer program code, therefor the language of the specification does not sufficiently describe the claimed invention so that one skilled in the art can recognize what is claimed. See MPEP §2163.03(V).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
1 recites the limitation “the selected progress control variable sets” in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 2-18 depend(s) upon claim 1, incorporating all of the limitations thereof, or incorporate all of the limitations of claim 1 by reference; and are therefore rejected under the same rationale. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “at least one… of the vehicles”, and the claim also recites “preferably more than one, of the vehicles” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim(s) 4 depend(s) upon claim 3, incorporating all of the limitations thereof, and is/are therefore rejected under the same rationale. 	
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “a method according to claim 1, characterized in that the desired distribution of the vehicles is a distribution where the gaps between the vehicles are equal” (emphasis added by Examiner), wherein claim 1 recites “a desired distribution indicative of gaps between two successive vehicles” (emphasis added by Examiner) wherein the meaning of the gaps between two successive vehicles being equal is not clearly defined by the claim. The term “equal” in claim 10 is a relative term which renders the claim indefinite. The term “equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner further notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Therefore a lack of §102/103 rejections to claims rejected under §112(b) should not be construed to imply that said claims are allowable over the prior art.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “the mission is a circulating mission”, wherein “the mission” not positively recited as a limitation in the claim, and claim 13 does not contain any structural or functional limitations of a method, such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. The Examiner further notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Therefore a lack of §102/103 rejections to claims rejected under §112(b) should not be construed to imply that said claims are allowable over the prior art.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites “a method according to claim 1, characterized in that the mission is a circulating mission” and is directed to further specifying a condition of the preamble of claim 1, namely “A method for controlling vehicles in a mission along a route”, and whereas  the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), therefore claim 13 does not represent any further limitation of claim upon which it depends, as the vehicle route is not a positive limitation of the claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se. Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations are not directed to any of the statutory categories. As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory  categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible), please see MPEP 2106.03(I).
Claim 16 is rejected under 35 U.S.C. 101 because the claim is directed toward non-statutory subject matter.  The claim is directed to “A computer readable medium carrying a computer program” and, as such, the claim covers a transitory embodiment, i.e. signals per se, and must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (“A transitory, propagating signal like Nuitjen’s is not a process, machine, manufacture, or composition of matter.’ … Thus, such a signal cannot be patentable subject matter.”).  A claim drawn to a storage medium may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would not raise the issue of new matter because the specification supports a claim drawn to a non-transitory computer readable medium.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sze et al. (US 2021/0158693).
In regard to claim 1: Sze et al. discloses a method for controlling vehicles in a mission along a route by a control unit arranged to communicate wirelessly with each of the vehicles (see [0004], [0017]), [characterized] by: 
- determining, by the control unit, a desired distribution indicative of gaps between two successive vehicles along the route (see [0017]), 
- selecting, by the control unit, at least two progress control value sets, each value set comprising a respective value of a progress control parameter for at least one of the vehicles (see [0018]), wherein each progress control parameter value influences the rate of progress of the respective vehicle (see [0018], [0021]), 
- determining, by the control unit, for each of the selected progress control value sets, a respective distribution of the vehicles (see [0022], [0046], [0047]), if the at least one of the vehicles is controlled based on the respective selected progress control value set, so that each progress control value set is correlated to a respective distribution of the vehicles (see [0046], [0047]), wherein at least one of the determined distributions is at a future point in time (see [0021], [0022]),
- identifying, by the control unit, from the selected progress control value sets, the respective distribution which presents the smallest deviation from the desired distribution (see [0017], [0021], [0057], [0069]), and identifying the progress (see [0017], [0021], [0057] , [0069]), and3Preliminary Amendment
- controlling the at least one of the vehicles according to the identified progress control value set (see [0066], [0069]), wherein the at least one of the vehicles is controlled based on at least one of the selected progress control [value] sets, from a first point in time to the future point in time (see [0057], [0058]).
	In regard to claim 2: Sze et al. discloses a method according to claim 1, characterized in that selecting at least two progress control value sets, and determining, for each of the selected progress control value sets, a respective distribution of the vehicles, comprises selecting a progress control value set (see [0021]), determining a distribution of the vehicles, wherein the at least one of the vehicles is controlled based on the selected progress control value set (see [0021], [0066]), and repeating once, or a plurality of times, the progress control value set selection and the vehicle distribution determination (see [0068] and [0069]).
	In regard to claim 3: Sze et al. discloses a method according claim 1, characterized in that the progress control value sets are speed value sets (see [0058]), each speed value set comprising a respective speed value for at least one, preferably more than one, of the vehicles (see [0058]), wherein each speed value set is a control vector indicating, for each vehicle, a condition with no speed change (see [0071]), a condition with a positive speed change (see [0071]), or a condition with a negative speed change (see [0069]).
	In regard to claim 4: Sze et al. discloses a method according to claim 3, characterized in that each speed value set comprises a respective speed value for all of the vehicles (see [0058], [0071]).
In regard to claim 5: Sze et al. discloses a method according to claim 1, characterized in that in each progress control value set, each progress control parameter value represents a time interval value for a standstill condition of the respective vehicle (see [0022], [0036], [0071]).
In regard to claim 6: Sze et al. discloses a method according to claim 5, characterized in that the method is carried out upon one of the at least one vehicle approaching a designated waiting area along the route (see [0017] and  [0020]). 
	In regard to claim 7: Sze et al. discloses a method according to claim 5, characterized in that one of the progress control value sets includes a progress control parameter value representing a zero standstill time interval of the respective vehicle (see [0071]), and the remaining at least one progress control value set each includes a progress control parameter value representing a standstill condition during a respective predetermined time interval (see [0071]).
	In regard to claim 8: Sze et al. discloses a method according to claim 7, characterized in that three or more progress control value sets are selected (see [0066]), wherein, in the remaining at least two progress control value sets, the time intervals are different from one progress control value set to another (see [0066], [0071]).
	In regard to claim 9: Sze et al. discloses a method according claim 5, characterized in that identifying a progress control value set for controlling at least one of the vehicles, comprises identifying, from the selected progress control value sets, a progress5Preliminary Amendment control value set based partly [on] the respective standstill time interval for the at least one vehicle (see [0071]).
In regard to claim 11: Sze et al. discloses a method according to claim 1, characterized in that determining a respective distribution of the vehicles comprises determining a respective state of balance (see [0067]) indicating, as a function of the respective progress control value set, a respective deviation of the vehicles, from the desired distribution (see [0067]).
In regard to claim 15: Sze et al. discloses a computer program comprising program code means for performing the steps of claim 1 (see [0005]) when said program is run on a computer, or a group of computers (see [0005]).
In regard to claim 16: Sze et al. discloses a computer readable medium carrying a computer program comprising program code means for performing the steps of claim 1 (see [0005]) when said program product is run on a computer, or a group of computers (see [0005]).
In regard to claim 17: Sze et al. discloses a control unit, or a group of control units, configured to perform the steps of the method according to claim 1 (see [0017]).
In regard to claim 18: Sze et al. discloses A vehicle comprising a control unit according to claim 17 (see [0017]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Sze et al. (US 2021/0158693).
In regard to claim 14: Sze et al. discloses a method according to claim1, characterized by repeating the steps of selecting progress control value sets, determining a respective vehicle distribution, identifying a progress control value set for controlling the at least one of the vehicles, and controlling the at least one of the vehicles according to the identified progress control value set (see rejection of claim 1 and Sze et al. [0067] through [0069]); Sze et al. does not disclose [repeating the steps of selecting progress control value sets, determining a respective vehicle distribution, identifying a progress control value set for controlling the at least one of the vehicles, and controlling the at least one of the vehicles according to the identified progress control value set] after a predetermined time interval; however Sze et al. teaches controlling plural vehicles according to a timeline (see Fig. 8), and monitoring and adjusting control of the vehicles through an intersection and beyond (see [0067] through [0069]), and adjusting the output parameters at least when changes in the environment are detected (see [0067]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to adjust the output parameters after a predetermined time interval, as doing so amounts to simple substitution of one known element for another to obtain predictable results. 
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: dependent claim 12 contains claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “a progress control value set for controlling at least one of the vehicles… [minimizes] a function which is a linear combination of the deviation from the desired distribution and the standstill time”. Sze et al. (US 2021/0158693) appears to be the closest prior art. 
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Andy Schneider/
Examiner, Art Unit 3669
	
	
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669